UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED THIRD QUARTER 2013 RESULTS 1; 2; 3 Santiago, Chile, November 5, 2013 – CCU announced today its consolidated financial results for the third quarter ended September 30, 2013: · Consolidated volumes increased 13.2%(6.6% organic). The Chile business segment contributed with an increase of 15.0% (9.9% organic). The Rio de la Plata business segment showed 11.5% increase (-2.2% organic) and the Wine business segment increased 2.4% this quarter (same figures for organic growth). · Total Net sales increased 13.4%. Organically it grew 11.7% as a consequence of 6.6% higher consolidated volumes coupled with 4.8% higher average prices. · Gross profit increased 14.7%. Organically it grew 13.3% as a combination of higher Net sales and a decrease in Cost of sales of 57 bps as a percentage of Net sales. · EBITDA increased 6.2%. On organic basis, EBITDA grew 6.0%, driven by Chile and Wine business segments. · Earnings per Share 4 increased 19.1% this quarter, mainly due to lower Income taxes, partially compensated by higher Non-operating losses. On organic basis, Earnings per share increased 20.9%. Key figures (In ThHL or CLP million unless stated otherwise) Q3'13 Q3'12 Total change % Organic change % Volumes 4,307 13.2% 6.6% Net sales 243,976 13.4% 11.7% Gross Profit 128,316 14.7% 13.3% EBIT 34,063 1.8% 2.7% EBITDA 47,862 6.2% 6.0% Net income 17,388 20.8% 22.6% Earnings Per Share 19.1% 20.9% Key figures (In ThHL or CLP million unless stated otherwise) YTD '13 YTD '12 Total change % Organic change % Volumes 13,667 11.2% 4.4% Net sales 743,474 10.9% 9.0% Gross Profit 392,145 13.6% 11.8% EBIT 111,303 2.9% 2.7% EBITDA 151,485 6.9% 6.1% Net income 68,924 11.3% 11.2% Earnings Per Share 10.8% 10.6% 1 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. For organic growth details please refer to page 7. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. 2 All references in this Press Release shall be deemed to refer to Q3’13 figures compared to Q3’12 figures, unless as otherwise indicated. 3 For a comparable basis, Volumes figures consider energy drinks sales from CCU Argentina in both periods shown. 4 Considers period weighted average shares according to capital increase as of September 30, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 1 of 19 PRESS RELEASE COMMENTS FROM THE CEO We are pleased with CCU’s third quarter 2013 overall performance, where the EBITDA grew 6.2%. On organic basis, EBITDA increased 6.0% driven by Chile and Wine business segments. Chile business segment EBITDA increased 10.3%. Organically, EBITDA grew 8.9% driven by Beer Chile operational segment which contributed with 7.7% growth and Non-alcoholic beverages with 15.9%, mainly as a consequence of higher volumes coupled with higher average prices. This higher average price was mainly due to price increases done in the first half and in the third quarter 2013. Wine business segment showed a significant 20.4% EBITDA organic growth this quarter due to higher average prices and lower grapes cost. During this quarter, in Chile, we faced important distribution expenses pressure due to higher real salaries caused by unemployment rate drop and higher cost of oil. Rio de la Plata business segment EBITDA, measured in USD, decreased from 9.1 million to 6.8 million. Net Sales, in USD terms, raised 3.8% this quarter in CCU Argentina operational segment due to price increases partially compensated by lower sales volumes. Price adjustments have allowed us to partially compensate inflationary pressures . Consequently, measured in USD, EBITDA decreased from 9.1 million to 7.6 million, as well as it decreased from CLP 4,326 million to CLP 3,881 million. As we mentioned in our previous press release on August 7, 2013, our extraordinary shareholder’s meeting approved on June 18, 2013 a capital increase through the issuance of 51,000,000 new shares of common stock. We successfully closed our capital increase process, which subscribed 49,957,479 new shares of common stock, raising CLP 324,724 million. The subscription was 98.0% of the total offering, the remaining 1,042,521 shares are expected to be subscribed through one or more auctions/ remates on November 8, 2013. The proceeds of the mentioned capital increase will be used to fund our expansion plan, which contemplates organic and inorganic growth. Looking ahead, we are confident that our operational excellence supported with consistent branding efforts, will keep CCU on the path of healthy development. As we stated in our two previous Press Releases (May 2 and August 7, 2013), in the future, on a date to be defined, releases will disclose Chile 5 , Rio de la Plata 6 and Wine business segments only. 5 Chile includes the following operational segments: Beer Chile, Non-alcoholic beverages and Spirits. 6 Rio de la Plata includes the following operational segments: CCU Argentina and Uruguay. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page2 of 19 PRESS RELEASE CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q3’13 Increased 13.4% to CLP 276,715 million mainly as a result of 13.2%higher volumes. All business segments contributed to this growth in Net sales as follows: Chile with 15.3% increase, as well as Rio de la Plata, which grew 13.9% and Wine complemented with 6.9% increase. On organic basis, Total Net sales increased 11.7% as a result of 6.6%higher volumes coupled with 4.8% increase in average prices. The Chile business segment contributed to this growth in Net sales with 13.8% increase and Rio de la Plata business segment with 10.2%. 2013 Accumulated Total Net sales increased 10.9% to CLP 824,261 million mainly as a result of 11.2% higher volumes. On organic basis, accumulated Total Net sales increased 9.0% to CLP 810,379 million as a result of 4.4% higher volumes coupled with 4.4% increase in average prices. Net sales by segment Net sales (million CLP) Q3'13 M ix Q3'12 M ix Total Change% Organic Change% 1. Chile Business segment 172,248 62.2% 149,347 61.2% 15.3 Beer Chile 76,283 27.6% 67,903 27.8% 12.3 Non-alcoholic beverages 76,574 27.7% 64,504 26.4% 18.7 Spirits 19,391 7.0% 16,940 6.9% 14.5 2. Rio de la Plata Business segment 62,530 22.6% 54,899 22.5% 13.9 CCU Argentina 60,498 21.9% 54,899 22.5% 10.2 Uruguay 2,033 0.7% - 3. Wine Business segment 42,628 15.4% 39,862 16.3% 6.9 4. Other/Eliminations (692) (0.2)% (132) (0.1)% N/A N/A TOTAL 100.0% 243,976 100.0% Net sales (million CLP) YTD '13 M ix YTD '12 M ix Total Change% Organic Change% 1. Chile Business segment 530,362 64.3% 472,743 63.6% 12.2 Beer Chile 241,238 29.3% 221,286 29.8% 9.0 Non-alcoholic beverages 239,438 29.0% 205,980 27.7% 16.2 Spirits 49,687 6.0% 45,477 6.1% 9.3 2. Rio de la Plata Business segment 181,217 22.0% 159,945 21.5% 13.3 CCU Argentina 175,139 21.2% 159,945 21.5% 9.5 Uruguay 6,078 0.7% - 3. Wine Business segment 113,808 13.8% 111,751 15.0% 1.8 4. Other/Eliminations (1,127) (0.1)% (965) (0.1)% (16.8) (16.8) TOTAL 100.0% 743,474 100.0% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page3 of 19 PRESS RELEASE GROSS PROFIT Q3’13 Increased 14.7% to CLP 147,203 million as a result of 13.4% higher Net sales. Cost of sales, as a percentage of Net sales, decreased from 47.4% to 46.8%, mainly due to lower cost of some raw materials, as sugar in Non-alcoholics and grapes in Wine. As a consequence, Gross profit, as a percentage of Net sales, increased from 52.6% to 53.2%. On organic basis, Gross profit increased 13.3% to CLP 145,423 million as a result of 11.7% higher Net sales. As a consequence, Gross profit, as a percentage of Net sales, increased from 52.6% to 53.4%. Increased 13.6% to CLP 445,339 million and, as a percentage of Net sales, the consolidated Gross profit increased from 52.7% to 54.0%. On organic basis, Gross profit increased 11.8% to CLP 438,592 million and as a percentage of Net sales increased from 52.7% to 54.1%. EBIT Q3’13 Increased 1.8% to CLP million, mostly explained by 14.7% higher Gross profit, partially compensated by 18.8% higher MSD&A expenses, which increased to CLP 112,973 million. MSD&A expenses, as a percentage of Net sales, increased from 39.0% to 40.8%, mainly as a result of higher distribution costs, given higher real salaries caused by unemployment rate drop and higher cost of oil, and selling expenses in Chile and Argentina. On organic basis, EBIT increased 2.7% to CLP 34,968 million, mostly explained by 13.3% higher Gross profit, partially compensated by 16.5% higher MSD&A expenses, which increased to CLP 110,789 million. Increased 2.9% to CLP 114,546 million and its margin decreased from 15.0% to 13.9%. On organic basis, EBIT increased 2.7% to CLP 114,348 million and its margin decreased from 15.0% to 14.1%, mostly explained by 11.8% higher Gross profit, partially compensated by 14.9% higher MSD&A expenses, which increased to CLP 325,412 million. MSD&A expenses, as a percentage of Net sales, increased from 38.1% to 40.2%, mainly as a result of higher distribution, marketing and selling expenses. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page4 of 19 PRESS RELEASE EBIT and EBIT margin by segment EBIT (million CLP) EBIT margin Q3'13 M ix Q3'12 M ix Total Change% Organic Change% Q3'13 Q3'12 Total Change(bps) Organic Change(bps) 1. Chile Business segment 30,502 88.0% 27,454 80.6% 11.1 17.7% 18.4% (67) Beer Chile 17,931 51.7% 16,216 47.6% 10.6 23.5% 23.9% (38) Non-alcoholic beverages 10,658 30.7% 9,040 26.5% 17.9 13.9% 14.0% (10) 4 Spirits 1,913 5.5% 2,198 6.5% (13.0) 9.9% 13.0% (311) 2. Rio de la Plata Business segment 753 2.2 % 2,618 7.7 % (71.2) 1.2 % 4.8 % (356) CCU Argentina 1,260 03.6 % 2,618 7.7 % (51.9) 2.1 % 4.8 % (269) Uruguay (507) (1.5)% - (24.9)% - - - 3. Wine Business segment 4,820 13.9% 3,996 11.7% 20.6 11.3% 10.0% 128 4. Other/Eliminations (1,402) (4.0)% (5) (0.0)% N/A N/A - TOTAL 100.0% 34,063 100.0% 1.8 12.5% 14.0% (143) EBIT (million CLP) EBIT margin YTD '13 M ix YTD '12 M ix Total Change% Organic Change% YTD '13 YTD '12 Total Change(bps) Organic Change(bps) 1. Chile Business segment 100,299 87.6% 89,293 80.2% 12.3 18.9% 18.9% 2 7 Beer Chile 60,074 52.4% 53,580 48.1% 12.1 24.9% 24.2% 69 69 Non-alcoholic beverages 35,284 30.8% 30,502 27.4% 15.7 14.7% 14.8% (7) Spirits 4,941 4.3% 5,211 4.7% (5.2) 9.9% 11.5% (151) 2. Rio de la Plata Business segment 5,704 5.0 % 11,230 10.1% (49.2) 3.1 % 7.0 % (387) CCU Argentina 6,745 5.9% 11,230 10.1% (39.9) 3.9 % 7.0 % (317) Uruguay (1,041) (0.9)% - (17.1)% - - - 3. Wine Business segment 9,061 7.9% 7,965 7.2% 13.8 8.0% 7.1% 83 83 4. Other/Eliminations (518) (0.5)% 2,815 2.5 % (118.4) - TOTAL 100.0% 111,303 100.0% 2.9 13.9% 15.0% (107) EBITDA Q3’13 Increased 6.2% to CLP 50,807 million and the EBITDA margin decreased from 19.6% to 18.4%. On organic basis, EBITDA increased 6.0% to CLP 50,716 million and the EBITDA margin decreased 100 bps to 18.6 %. Increased 6.9% to CLP 161,943 million. EBITDA margin decreased from 20.4% to 19.6%. On organic basis, EBITDA increased 6.1 % to CLP160,706 million and its margin decreased 54 bps to 19.8 %. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page5 of 19 PRESS RELEASE EBITDA and EBITDA margin by segment EBITDA (million CLP) EBITDA margin Q3'13 M ix Q3'12 M ix Total Change% Organic Change% Q3'13 Q3'12 Total Change(bps) Organic Change(bps) 1. Chile Business segment 39,695 78.1% 35,977 75.2% 10.3 23.0% 24.1% (104) Beer Chile 22,813 44.9% 21,175 44.2% 7.7 29.9% 31.2% (128) Non-alcoholic beverages 14,472 28.5% 12,051 25.2% 20.1 18.9% 18.7% 22 10 Spirits 2,410 4.7% 2,750 5.7% (12.4) 12.4% 16.2% (381) 2. Rio de la Plata Business segment 3,462 6.8 % 4,326 9.0 % (20.0) 5.5 % 7.9 % (234) CCU Argentina 3,881 7.6 % 4,326 9.0 % (10.3) 6.4 % 7.9 % (146) Uruguay (419) (0.8)% - (20.6)% - - 3. Wine Business segment 6,685 13.2% 5,552 11.6% 20.4 15.7% 13.9% 175 4. Other/Eliminations 964 1.9 % 2,007 4.2 % (52.0) - TOTAL 100.0% 47,862 100.0% 6.2 18.4% 19.6% (126) EBITDA (million CLP) EBITDA margin YTD '13 M ix YTD '12 M ix Total Change% Organic Change% YTD '13 YTD '12 Total Change(bps) Organic Change(bps) 1. Chile Business segment 127,831 78.9% 113,623 75.0% 12.5 24.1% 24.0% 7 3 Beer Chile 74,985 46.3% 67,759 44.7% 10.7 31.1% 30.6% 46 46 Non-alcoholic beverages 46,357 28.6% 39,111 25.8% 18.5 19.4% 19.0% 37 14 Spirits 6,488 4.0% 6,753 4.5% (3.9) 13.1% 14.8% (179) 2. Rio de la Plata Business segment 13,376 8.3 % 16,225 10.7 % (17.6) 7.4 % 10.1 % (276) CCU Argentina 14,200 8.8% 16,225 10.7 % (12.5) 8.1 % 10.1 % (204) Uruguay (823) (0.5)% - (13.5)% - - 3. Wine Business segment 14,189 8.8% 12,927 8.5% 9.8 12.5% 11.6% 90 90 4. Other/Eliminations 6,547 4.0 % 8,709 5.7 % (24.8) - TOTAL 100.0% 151,485 100.0% 6.9 19.6% 20.4% (73) NON-OPERATING RESULT Q3’13 Decreased CLP 3,259 million from a loss of CLP 3,815 million to a loss of CLP 7,074 million mainly explained by: · Net financial expenses which increased CLP 2,769 million to a loss of CLP 5,100 million, due to higher debt in Argentina in Q3’13 at ARS nominal interest rate. · Results as per adjustment units which decreased CLP 1,197 million, mainly due to 1.04% increase of the UF value in Q3’13 compared with 0.16% decrease of the UF in Q3’12. Partially compensated by: · Other gains/(losses) and Foreign currency exchange differences which increased CLP 521 million mainly due to gains related to hedges covering foreign exchange variations on taxes. Decreased CLP 1,760 million from a loss of CLP 12,183 to a loss of CLP 13,944 million, due mostly to higher Net financial expenses partially compensated by Other gains/(losses) and Results as per adjustment units. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page6 of 19 PRESS RELEASE INCOME TAXES Q3’13 Decreased CLP 6,615 million, mainly explained by the absence of one-time effect of CLP 6,142 million caused by higher corporate income tax rate in Chile inQ3’12. 2013 Decreased CLP 6,718 million mostly explained by the absence of one-time effecton deferred income taxes, of CLP5,235 million caused by higher corporate income tax rate in Chile in 2012. NET INCOME ATTRIBUTABLE TO EQUITY HOLDERS OF PARENT COMPANY Q3’13 Increased 20.8% to CLP 20,999 million mostly due to lower Income taxes, partially compensated by higher Non-operating losses. On organic basis, Net Income increased 22.6%. Increased 11.3% to CLP 76,744 million mostly explained by higher EBIT and lower Income taxes partially compensated by higher Non-operating losses. On organic basis, Net Income increased 11.2%. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page7 of 19 PRESS RELEASE ORGANIC GROWTH The following schedule details the effect of first time consolidation of the acquisition of Manantial and in Uruguay in the third quarter and year to date as of September 2013. For better insight, Proforma refers to consolidated results as reported, excluding the Manantial and Uruguay operation’s consolidation impact. Third Quarter As reported Manantial Uruguay Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2013 2012 2013 2012 Change% Change% Volumes 4,874 4,307 151 134 4,589 4,307 13.2 6.6 Net Sales 276,715 243,976 2,227 2,033 272,455 243,976 13.4 11.7 Net Sales (CLP/HL) 56,775 56,653 14,741 15,171 59,374 56,653 0.2 4.8 Cost of sales (129,512) (115,659) (640) (1,840) (127,032) (115,659) 12.0 9.8 % of net sales 46.8 47.4 28.8 90.5 46.6 47.4 Gross profit 147,203 128,316 1,587 193 145,423 128,316 14.7 13.3 % of net sales 53.2 52.6 71.2 9.5 53.4 52.6 MSD&A (112,973) (95,123) (1,484) (700) (110,789) (95,123) 18.8 16.5 % of net sales 40.8 39.0 66.6 34.5 40.7 39.0 Other operating income/(expenses) 443 870 109 1 333 870 (49.1) (61.7) EBIT 34,673 34,063 212 (507) 34,968 34,063 1.8 2.7 EBIT Margin (%) 12.5 14.0 9.5 (24.9) 12.8 14.0 EBITDA 50,807 47,862 509 (419) 50,716 47,862 6.2 6.0 EBITDA Margin (%) 18.4 19.6 22.9 (20.6) 18.6 19.6 YTD as of September As reported Manantial Uruguay Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2013 2012 2013 2012 Change% Change% Volumes 15,193 13,667 506 420 14,267 13,667 11.2 4.4 Net Sales 824,261 743,474 7,804 6,078 810,379 743,474 10.9 9.0 Net Sales (CLP/HL) 54,253 54,401 15,422 14,460 56,802 54,401 (0.3) 4.4 Cost of sales (378,922) (351,329) (1,963) (5,172) (371,787) (351,329) 7.9 5.8 % of net sales 46.0 47.3 25.2 85.1 45.9 47.3 Gross profit 445,339 392,145 5,841 906 438,592 392,145 13.6 11.8 % of net sales 54.0 52.7 74.8 14.9 54.1 52.7 MSD&A (332,077) (283,290) (4,736) (1,930) (325,412) (283,290) 17.2 14.9 % of net sales 40.3 38.1 60.7 31.7 40.2 38.1 Other operating income/(expenses) 1,284 2,448 133 (17) 1,167 2,448 (47.6) (52.3) EBIT 114,546 111,303 1,238 (1,041) 114,348 111,303 2.9 2.7 EBIT Margin (%) 13.9 15.0 15.9 (17.1) 14.1 15.0 EBITDA 161,943 151,485 2,060 (823) 160,706 151,485 6.9 6.1 EBITDA Margin (%) 19.6 20.4 26.4 (13.5) 19.8 20.4 (1) Mantantial reports with 1month delay. (2) Proforma excludes Manantial and Uruguay. (3) Total Change refers to as reported figures variation. (4) Organic Change refers to as proform figures variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page8 of 19 PRESS RELEASE BUSINESS SEGMENTS HIGHLIGHTS ( Exhibits 3 and 4 ) 1. CHILE Net sales increased 15.3% to CLP 172,248 million as a result of 15.0% higher sales volume coupled with 0.3% higher average prices. On organic basis, Net sales increased 13.8% as a result of 9.9% higher organic sales volume coupled with 3.5 % increase in average prices. EBIT increased 11.1% to CLP 30,502 million due to 15.3% higher Net sales, partially offset by 13.8% higher Cost of Sales and 18.6% higher MSD&A expenses. Cost of sales, as a percentage of Net sales, decreased from 46.9% to 46.3% and MSD&A, as a percentage of Net sales, increased from 35.1% to 36.1%, mainly explained by higher distribution costs and selling expenses. The EBIT margin decreased from 18.4% to 17.7%. On organic basis, EBIT increased 10.3% due to 13.8% higher Net sales, partially offset by 12.9 % higher Cost of sales and 15.8% higher MSD&A expenses. The EBIT margin decreased from 18.4% to 17.8 %. EBITDA increased 10.3% to CLP 39,695 million and the EBITDA margin decreased from 24.1% to 23.0%. On organic basis, EBITDA increased 8.9% to CLP 39,186 million and the EBITDA margin decreased from 24.1% to 23.0%. - BEER CHILE Net sales increased 12.3% to CLP 76,283 million as a result of 7.3% higher average prices coupled with 4.7% higher sales volume. EBIT increased 10.6% to CLP million because of 12.3% higher Net sales, partially offset by 13.3% higher Cost of Sales and 11.8% higher MSD&A expenses. Cost of sales, as a percentage of Net sales, increased from 41.6% to 42.0% due to higher one-way packaging sales and higher malt cost this quarter. MSD&A, as a percentage of Net sales, decreased from 34.7% to 34.6% despite higher distribution costs. The EBIT margin decreased from 23.9% to 23.5%. EBITDA increased 7.7% to CLP 22,813 million and the EBITDA margin decreased from 31.2% to 29.9%. Comments In July, we successfully implemented a price increase for our entire portfolio. The launch of Escudo Negra not only resulted in volume growth for the brand itself, it also reignited consumer interest in the entire dark beer segment, thus driving overall market growth. We will continue implementing value-adding innovations as a way to strengthen both our market position as well as lead growth in per capita consumption. This quarter we launched Royal Guard Black Label, an extension of our premium brand Royal Guard. This launch is still at its initial stage. However, having created confidence with our customers through the previous launches of new products we have seen a very swift distribution build-up. Also this innovation was launched at a higher price point than the mother brand, as was the case previously with Cristal Cero, Cristal Light and Escudo Negra. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page9 of 19 PRESS RELEASE - NON-ALCOHOLIC BEVERAGES Net sales increased 18.7% to CLP 76,574 million. On organic basis, Net Sales increased 15.3% as a result of 13.3% volume growth coupled with 1.7% increase in average prices. Outstanding organic volume growth was delivered by every category: nectar 26.5%, water 14.6% and soft drinks 9.5%. EBIT increased 17.9% to CLP million due to 24.7% higher Gross profit, as a consequence of higher Net sales, partially compensated by 12.5% increase in Cost of sales. Nevertheless, Cost of sales, as a percentage of Net sales, decreased from % to % mainly explained by lower sugar cost. The higher Gross profit was partially offset by 27.0% growth in MSD&A expenses explained by higher distribution costs. EBIT margin decreased from 14.0% to 13.9%. On organic basis, EBIT increased 15.6% due to 19.9% higher Gross profit partially compensated by 20.8% increase in MSD&A expenses. Consequently, EBIT margin increased from 14.0% to 14.1%. EBITDA increased 20.1% to CLP 14,472 million and the EBITDA margin increased from 18.7% to 18.9%. On organic basis, EBITDA increased 15.9% to CLP 13,963 million and its margin increased from 18.7% to 18.8%. Comments Volumes continued with the trend shown in the past quarters, given growth in all categories. Non-carbonated beverages had an excellent performance mainly due to consumer trends consolidation (look and feel good) and market share expansion, in particular nectar. As for the carbonated beverages, market share has increased in the cola segment, although the category has a lower growth rate. During the quarter we faced an increase in promotional activities, intensifying the competitive environment. - SPIRITS Net sales increased 14.5% to CLP 19,391 million as a result of 7.4% higher volumes coupled with 6.6% higher average prices. EBIT decreased 13.0% to CLP million mainly due to 19.2% higher Cost of sales due to higher cost of raw materials driven by higher Pisco grapes cost and an increase in third parties distillation, partially offset by 14.5% higher Net Sales. MSD&A expenses increased 10.7% to CLP million mostly explained by higher distribution costs. EBIT margin decreased from 13.0% to 9.9%. EBITDA decreased 12.4% to CLP 2,410 million and the EBITDA margin decreased from 16.2% to 12.4%. Comments Volume increase is mostly explained by the performance in the pisco category, partly driven by an increase in our customer’s inventories due to a Pisco price increase announced in August. This price increase is to compensate for higher Cost of sales, which is mainly caused by the intense drought suffered in the regions where (designation of origin) Pisco grapes are produced. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 10 of 19 PRESS RELEASE 2. RIO DE LA PLATA Net sales, measured in Chilean pesos, increased 13.9% to CLP 62,530 million as a result of 11.5% higher sales volume coupled with 2.2% increase in average prices. On organic basis, Net sales increased 10.2% to CLP 60,498 million due to 12.6% increase in average prices, partially compensated by 2.2% lower sales volume. EBIT, measured in Chilean pesos, decreased 71.2% to CLP 753 million in Q3’13, as a result of 17.9% increase in MSD&A expenses due to inflationary pressure, distribution costs, selling and marketing expenses, not fully compensated by higher Net sales. Therefore, Cost of sales and MSD&A, as a percentage of Net sales, increased from 41.5% to 43.5% and from 53.9% to 55.8%, respectively. EBIT margin decreased from 4.8% to 1.2%. On organic basis, EBIT decreased 51.9% due to 15.5% increase in MSD&A expenses. EBITDA, measured in Chilean pesos, decreased 20.0% to CLP 3,462 million and EBITDA margin decreased from 7.9% to 5.5%. Measured in USD, EBITDA decreased from 9.1 million to 6.8 million. On organic basis, EBITDA decreased 10.3% to CLP 3,881 million and EBITDA margin decreased from 7.9% to 6.4%. - CCU ARGENTINA Net sales, measured in Chilean pesos, increased 10.2% to CLP 60,498 million as a result of 12.6% higher average prices partially offset by 2.2% lower sales volume. EBIT, measured in Chilean pesos, decreased 51.9% to CLP 1,260 million mainly due to 15.5% higher MSD&A expenses, despite the Gross profit increase of 9.4% which, as a percentage of Net sales, decreased from 58.5% to 58.1%. MSD&A as a percentage of Net sales, increased from 53.9% to 56.5%, mainly due to higher distribution costs, selling and marketing expenses. EBIT margin decreased from 4.8% to 2.1%. EBITDA decreased 10.3% to CLP 3,881 million this quarter and the EBITDA margin dropped from 7.9% to 6.4%. Measured in USD, EBITDA decreased from 9.1 million to 7.6 million. Comments In USD terms, Net Sales raised 3.8% this quarter due to price increases and lower discounts to our customers, partially compensated by lower sales volumes, in line with industry decline. Price adjustments have allowed us to partially compensate higher MSD&A expenses given inflationary pressures. During the quarter, we have continued with the implementation of the proprietary bottle park renewal. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 11 of 19 PRESS RELEASE - URUGUAY The integration of the acquired operation in Uruguay is progressing well and in line with management plans. As of Q3 2013, CCU Uruguay has moved its Administrative, Sales and Distribution operations to a new distribution center in Montevideo and has taken its first step into direct distribution. The company has completed the integration of its beer portfolio, transitioning the Heineken, Budweiser and Schneider brands to its route to market. The new image of the Nativa Mineral Water brand was introduced to the market in September together with a new marketing campaign. Measured in Chilean pesos, this quarter results delivered CLP 2,033 million of Net sales and 134 thousand hectoliter volume sales. EBITDA amounted to a loss of CLP 419 million. Cost of sales where higher than in previous quarters due to depreciation of the Uruguayan Peso which impacted imported raw materials cost. Furthermore, the competitive environment has affected margins. 3. WINE Net sales increased 6.9% to CLP 42,628 million due to 2.4% increase in volumes and 4.5% higher average price, when expressed in Chilean pesos. The Chile Domestic average price increased 5.7% as a result of better sales mix. EBIT increased 20.6% to CLP 4,820 million mainly due to higher volumes and prices . Cost of sales increased 2.3% and as a percentage of Net sales, it decreased from 61.4% to 58.7%, mainly due to lower grapes costs related with 2013 good harvest. MSD&A expenses increased 10.7% mainly due to higher marketing expenses and distribution costs. EBIT margin increased from 10.0% to 11.3%. EBITDA increased 20.4% to CLP 6,685 million and the EBITDA margin increased from 13.9% to 15.7%. Comments The results of the third quarter are positively influenced by the depreciation of the Chilean peso, lower costs of wine, and a good performance in the Domestic market. Additionally, we have continued with our strategy to invest more in marketing (brand building). In the Exports market we have had a good performance, but with some concerns in Brazil, Venezuela and Colombia. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 12 of 19 PRESS RELEASE FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile, Argentina and Uruguay. CCU is the largest Chilean brewer, the second-largest Argentine brewer, the second-largest Chilean soft drink producer, the third-largest Chilean wine producer, the largest Chilean mineral water and nectars producer, the largest pisco distributor and also participates in the HOD, rum and confectionery industries in Chile. The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A For more information, visit www.ccu.cl. CAUTIONARY STATEMENT Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Business Segments Business segments are reflected as follows: 1. Chile, which considers Beer Chile, Spirits and Non Alcoholic (including nectars, water, as purified mineral and HOD, and softdrinks which also incorporates tea, sports and energy drinks); 2. Rio de la Plata, which includes CCU Argentina (including beer, cider, spirits, energy drinks and domestic wine from Tamarí sales) and Uruguay’s Operation (softdrinks and mineral water); 3. Wine, (including Chile domestic, Chile export and Argentina, export and domestic, except sales from Tamarí), 4. The “Other/Eliminations” considers the non-allocated corporate overhead expenses and the result of the logistics subsidiary. Corporate shared services, distribution and logistics expenses allocated to each business segment based on Service Level Agreements. Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Earnings Per Share (EPS) Net profit divided by the weighted average number of shares during the year. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 13 of 19 PRESS RELEASE EBIT Stands for Earnings Before Interest and Taxes, and for management purposes it is defined, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. EBIT is equivalent to Operating Result used in the 20-F Form. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. EBITDA is equivalent to ORBDA (Operating Result Before Depreciation and Amortization), used in the 20-F Form. Exceptional Items (EI) Formerly referred to as Non recurring items (NRI), Exceptional items are either income or expenses which do not occur regularly as part of the normal activities of the Company. They are presented separately because they are important for the understanding of the underlying sustainable performance of the Company due to their size or nature. Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net Income Net profit attributable to parent company shareholder as per IFRS. Normalized The term “normalized” refers to performance measures (EBITDA, EBIT, Net income, EPS) before exceptional items. ROCE ROCE stands for Return on Capital Employed. Organic growth Organic growth refers to growth excluding the effect of consolidation changes and the effect of first time consolidation an acquisition. UF The UF is a monetary unit indexed to the CPI variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 14 of 19 PRESS RELEASE Exhibit 1: Income Statement (Third Quarter 2013) Third Quarter 2013 2012 2013 2012 Total Organic (CLP million) (USD million) Change % Change % Net Sales 276,715 243,976 545 481 13.4 11.7 Cost of sales (129,512) (115,659) (255) (228) 12.0 9.8 % of net sales 46.8 47.4 46.8 47.4 Gross profit 147,203 128,316 290 253 14.7 13.3 MSD&A (112,973) (95,123) (223) (187) 18.8 16.5 % of net sales 40.8 39.0 40.8 39.0 Other operating income/(expenses) 443 870 1 2 (49.1) (61.7) Normalized EBIT 34,673 34,063 68 67 1.8 2.7 % of net sales 12.5 14.0 12.5 14.0 Exceptional items - EBIT 34,673 34,063 68 67 1.8 2.7 % of net sales 12.5 14.0 12.5 14 Net financial expenses (5,100) (2,331) (10) (5) 118.8 119.7 Equity and income of JVs 163 (24) 0 (0) 784.2 784.2 Foreign currency exchange differences (617) 91 (1) 0 (778.4) (837.1) Results as per adjustment units (929) 268 (2) 1 (446.1) (446.1) Other gains/(losses) (590) (1,820) (1) (4) (67.6) (71.5) Total Non-operating result (7,074) (3,815) (14) (8) (85.4) (85.4) Income/(loss) before taxes 27,599 30,248 54 60 (8.8) (7.8) Income taxes (4,095) (10,710) (8) (21) (61.8) (61.9) Net income for the period 23,504 19,538 46 39 20.3 21.9 Normalized net income attributable to: The equity holders of the parent 20,999 17,388 41 34 20.8 22.6 Net income attributable to: The equity holders of the parent 20,999 17,388 41 34 20.8 22.6 Non-controlling interest 2,505 2,150 5 4 16.5 16.5 Normalized EBITDA 50,807 47,862 100 94 6.2 6.0 % of net sales 18.4 19.6 18.4 19.6 EBITDA 50,807 47,862 100 94 6.2 6.0 % of net sales 18.4 19.6 18.4 19.6 OTHER INFORMATION Number of shares (2) 322,964,121 318,502,872 322,964,121 318,502,872 Shares per ADR 2 2 2 2 Normalized Earnings per share 65.02 54.59 0.13 0.11 19.1 20.9 Earnings per share 65.02 54.59 0.13 0.11 19.1 20.9 Normalized Earnings per ADR 130.04 109.19 0.26 0.22 19.1 20.9 Earnings per ADR 130.04 109.19 0.26 0.22 19.1 20.9 Depreciation 16,134 13,798 32 27 16.9 16.9 Capital Expenditures 40,267 21,197 79 42 90.0 90.0 (1) Average Exchange rate for the period: US$1.00 CLP 507.42 (2) Considers period w eighted average shares according to capital increase as of September 30, 2013. (3) Dated December 20th, 2012 there w as an ADR ratio change from 1 ADR to 5 common shares, to a new ratio of 1 ADR to 2 common shares. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 15 of 19 PRESS RELEASE Exhibit 2: Income Statement (Nine months ended on September 30, 2013) YTD as of September 2013 2012 2013 2012 Total Organic (CLP million) (USD million) Change % Change % Net Sales 824,261 743,474 1,624 1,465 10.9 9.0 Cost of sales (378,922) (351,329) (747) (692) 7.9 5.8 % of net sales 46.0 47.3 46.0 47.3 Gross profit 445,339 392,145 878 773 13.6 11.8 MSD&A (332,077) (283,290) (654) (558) 17.2 14.9 % of net sales 40.3 38.1 40.3 38.1 Other operating income/(expenses) 1,284 2,448 3 5 (47.6) (52.3) Normalized EBIT 114,546 111,303 226 219 2.9 2.7 % of net sales 13.9 15.0 13.9 15.0 Exceptional items - EBIT 114,546 111,303 226 219 2.9 2.7 % of net sales 13.9 15.0 13.9 15 Net financial expenses (12,877) (5,369) (25) (11) 139.8 134.5 Equity and income of JVs 161 (144) 0 (0) 211.4 211.4 Foreign currency exchange differences (1,266) (522) (2) (1) (142.4) (130.7) Results as per adjustment units (1,050) (2,359) (2) (5) 55.5 55.5 Other gains/(losses) 1,089 (3,788) 2 (7) 128.7 130.8 Total Non-operating result (13,944) (12,183) (27) (24) (14.5) (14.5) Income/(loss) before taxes 100,602 99,120 198 195 1.5 1.3 Income taxes (17,819) (24,536) (35) (48) (27.4) (27.7) Net income for the period 82,783 74,584 163 147 11.0 10.8 Normalized net income attributable to: The equity holders of the parent 76,744 68,924 151 136 11.3 11.2 Net income attributable to: The equity holders of the parent 76,744 68,924 151 136 11.3 11.2 Non-controlling interest 6,040 5,660 12 11 6.7 6.7 Normalized EBITDA 161,943 151,485 319 299 6.9 6.1 % of net sales 19.6 20.4 19.6 20.4 EBITDA 161,943 151,485 319 299 6.9 6.1 % of net sales 19.6 20.4 19.6 20.4 OTHER INFORMATION Number of shares (2) 320,006,296 318,502,872 320,006,296 318,502,872 Shares per ADR 2 2 2 2 Normalized Earnings per share 239.82 216.40 0.47 0.43 10.8 10.6 Earnings per share 239.82 216.40 0.47 0.43 10.8 10.6 Normalized Earnings per ADR 479.64 432.80 0.95 0.85 10.8 10.6 Earnings per ADR 479.64 432.80 0.95 0.85 10.8 10.6 Depreciation 47,398 40,182 93 79 18.0 18.0 Capital Expenditures 91,197 76,376 180 151 19.4 19.4 (1) Average Exchange rate for the period: US$1.00 CLP 507.42 (2) Considers period weighted average shares according to capital increase as of September 30, 2013. (3) Dated December 20th, 2012 there was an ADR ratio change from 1 ADR to 5 common shares, to a new ratio of 1 ADR to 2 common shares. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 16 of 19 PRESS RELEASE Exhibit 3 : Segment Information (Third Quarter 2013) 1. Chile Business segment Third Quarter Beer Chile Non-Alcoholic Spirits Total (In ThHL o r CLP million unless stated o therwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes 1,167 1,115 4.7 4.7 2,169 1,781 21.8 13.3 77 71 7.4 7.4 3,414 2,967 15.0 9.9 Net Sales 76,283 67,903 12.3 12.3 76,574 64,504 18.7 15.3 19,391 16,940 14.5 14.5 172,248 149,347 15.3 13.8 Net Sales (CLP/HL) 65,344 60,887 7.3 7.3 35,296 36,222 (2.6) 1.7 252,672 237,019 6.6 6.6 50,459 50,327 0.3 3.5 Cost of sales (32,028) (28,278) 13.3 13.3 (35,517) (31,574) 12.5 10.5 (12,210) (10,240) 19.2 19.2 (79,754) (70,091) 13.8 12.9 % of net sales 42.0 41.6 46.4 48.9 63.0 60.4 46.3 46.9 Gross profit 44,255 39,625 11.7 11.7 41,057 32,931 24.7 19.9 7,181 6,700 7.2 7.2 92,493 79,256 16.7 14.7 % of net sales 58.0 58.4 53.6 51.1 37.0 39.6 53.7 53.1 MSD&A (26,367) (23,590) 11.8 11.8 (30,447) (23,982) 27.0 20.8 (5,319) (4,806) 10.7 10.7 (62,133) (52,377) 18.6 15.8 % of net sales 34.6 34.7 39.8 37.2 27.4 28.4 36.1 35.1 Other operating income/(expenses) 43 181 N/A N/A 49 91 N/A N/A 50 304 N/A N/A 142 576 N/A N/A EBIT 17,931 16,216 10.6 10.6 10,658 9,040 17.9 15.6 1,913 2,198 (13.0) (13.0) 30,502 27,454 11.1 10.3 EBIT Margin (%) 23.5 23.9 13.9 14.0 9.9 13.0 17.7 18.4 EBITDA 22,813 21,175 7.7 7.7 14,472 12,051 20.1 15.9 2,410 2,750 (12.4) (12.4) 39,695 35,977 10.3 8.9 EBITDA Margin (%) 29.9 31.2 18.9 18.7 12.4 16.2 23.0 24.1 2. Río de la Plata Business segment 3. Wine Business segment Third Quarter CCU Argentina Uruguay Total (In ThHL o r CLP million unless stated o therwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes 962 983 (2.2) (2.2) 134 - 1,096 983 11.5 (2.2) 364 356 2.4 2.4 Net Sales 60,498 54,899 10.2 10.2 2,033 - 62,530 54,899 13.9 10.2 42,628 39,862 6.9 6.9 Net Sales (CLP/HL) 62,870 55,822 12.6 12.6 15,171 - 57,040 55,822 2.2 12.6 117,119 112,118 4.5 4.5 Cost of sales (25,372) (22,805) 11.3 11.3 (1,840) - (27,212) (22,805) 19.3 11.3 (25,044) (24,481) 2.3 2.3 % of net sales 41.9 41.5 90.5 - 43.5 41.5 58.7 61.4 Gross profit 35,125 32,094 9.4 9.4 193 35,318 32,094 10.0 9.4 17,585 15,381 14.3 14.3 % of net sales 58.1 58.5 9.5 - 56.5 58.5 41.3 38.6 MSD&A (34,169) (29,579) 15.5 15.5 (700) - (34,869) (29,579) 17.9 15.5 (12,679) (11,454) 10.7 10.7 % of net sales 56.5 53.9 34.5 - 55.8 53.9 29.7 28.7 Other operating income/(expenses) 303 102 N/A N/A 1 - 304 102 N/A N/A (85) 69 N/A N/A EBIT 1,260 2,618 (51.9) (51.9) (507) - 753 2,618 (71.2) (51.9) 4,820 3,996 20.6 20.6 EBIT Margin (%) 2.1 4.8 (24.9) - 1.2 4.8 11.3 10.0 EBITDA 3,881 4,326 (10.3) (10.3) (419) - 3,462 4,326 (20.0) (10.3) 6,685 5,552 20.4 20.4 EBITDA Margin (%) 6.4 7.9 (20.6) - 5.5 7.9 15.7 13.9 4. Other/eliminations Total Third Quarter (In ThHL o r CLP million unless stated o therwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes - - 0.0 0.0 4,874 4,307 13.2 6.6 Net Sales (692) (132) (422.6) (422.6) 276,715 243,976 13.4 11.7 Net Sales (CLP/HL) - - 0.0 0.0 56,775 56,653 0.2 4.8 Cost of sales 2,498 1,718 45.4 45.4 (129,512) (115,659) 12.0 9.8 % of net sales 46.8 47.4 Gross profit 1,806 1,586 13.9 13.9 147,203 128,316 14.7 13.3 % of net sales 53.2 52.6 MSD&A (3,291) (1,713) 92.1 92.1 (112,973) (95,123) 18.8 16.5 % of net sales 40.8 39.0 Other operating income/(expenses) 83 123 (32.4) (32.4) 443 870 (49.1) (61.7) EBIT (1,402) (5) N/A N/A 34,673 34,063 1.8 2.7 EBIT Margin (%) 12.5 14.0 EBITDA 964 2,007 (52.0) (52.0) 50,807 47,862 6.2 6.0 EBITDA Margin (%) 18.4 19.6 (1) Excludes bulk wine sales. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 17 of 19 PRESS RELEASE Exhibit 4: Segment Information (Nine months ended on September 30, 2013) 1. Chile Business segment YTD as of September Beer Chile Non-Alcoholic Spirits Total (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes 3,793 3,797 (0.1) (0.1) 6,837 5,690 20.2 11.3 197 187 5.4 5.4 10,827 9,674 11.9 6.7 Net Sales 241,238 221,286 9.0 9.0 239,438 205,980 16.2 12.5 49,687 45,477 9.3 9.3 530,362 472,743 12.2 10.5 Net Sales (CLP/HL) 63,602 58,277 9.1 9.1 35,021 36,202 (3.3) 1.1 251,732 242,749 3.7 3.7 48,984 48,866 0.2 3.6 Cost of sales (98,325) (94,213) 4.4 4.4 (110,730) (100,107) 10.6 8.7 (30,856) (27,418) 12.5 12.5 (239,911) (221,738) 8.2 7.3 % of net sales 40.8 42.6 46.2 48.6 62.1 60.3 45.2 46.9 Gross profit 142,913 127,073 12.5 12.5 128,707 105,873 21.6 16.1 18,832 18,059 4.3 4.3 290,452 251,005 15.7 13.4 % of net sales 59.2 57.4 53.8 51.4 37.9 39.7 54.8 53.1 MSD&A (82,915) (73,491) 12.8 12.8 (93,780) (75,647) 24.0 17.7 (13,941) (13,144) 6.1 6.1 (190,636) (162,283) 17.5 14.6 % of net sales 34.4 33.2 39.2 36.7 28.1 28.9 35.9 34.3 Other operating income/(expenses) 76 (2) N/A N/A 356 276 29.1 (19.2) 50 296 N/A N/A 483 570 (15.3) (38.7) EBIT 60,074 53,580 12.1 12.1 35,284 30,502 15.7 11.6 4,941 5,211 (5.2) (5.2) 100,299 89,293 12.3 10.9 EBIT Margin (%) 24.9 24.2 14.7 14.8 9.9 11.5 18.9 18.9 EBITDA 74,985 67,759 10.7 10.7 46,357 39,111 18.5 13.3 6,488 6,753 (3.9) (3.9) 127,831 113,623 12.5 10.7 EBITDA Margin (%) 31.1 30.6 19.4 19.0 13.1 14.8 24.1 24.0 2. Río de la Plata Business segment 3. Wine Business segment YTD as of September CCU Argentina Uruguay Total (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes 2,975 3,025 (1.7) (1.7) 420 - 3,395 3,025 12.2 (1.7) 971 967 0.3 0.3 Net Sales 175,139 159,945 9.5 9.5 6,078 - 181,217 159,945 13.3 9.5 113,808 111,751 1.8 1.8 Net Sales (CLP/HL) 58,875 52,875 11.3 11.3 14,460 - 53,376 52,875 0.9 11.3 117,242 115,509 1.5 1.5 Cost of sales (70,643) (63,772) 10.8 10.8 (5,172) - (75,815) (63,772) 18.9 10.8 (71,280) (72,683) (1.9) (1.9) % of net sales 40.3 39.9 85.1 - 41.8 39.9 62.6 65.0 Gross profit 104,496 96,173 8.7 8.7 906 105,402 96,173 9.6 8.7 42,528 39,068 8.9 8.9 % of net sales 59.7 60.1 14.9 - 58.2 60.1 37.4 35.0 MSD&A (98,428) (85,022) 15.8 15.8 (1,930) - (100,358) (85,022) 18.0 15.8 (33,451) (31,407) 6.5 6.5 % of net sales 56.2 53.2 31.7 - 55.4 53.2 29.4 28.1 Other operating income/(expenses) 677 79 N/A N/A (17) - 660 79 N/A N/A (16) 305 N/A N/A EBIT 6,745 11,230 (39.9) (39.9) (1,041) - 5,704 11,230 (49.2) (39.9) 9,061 7,965 13.8 13.8 EBIT Margin (%) 3.9 7.0 (17.1) - 3.1 7.0 8.0 7.1 EBITDA 14,200 16,225 (12.5) (12.5) (823) - 13,376 16,225 (17.6) (12.5) 14,189 12,927 9.8 9.8 EBITDA Margin (%) 8.1 10.1 (13.5) - 7.4 10.1 12.5 11.6 4. Other/eliminations Total YTD as of September (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes - - 0.0 0.0 15,193 13,667 11.2 4.4 Net Sales (1,127) (965) (16.8) (16.8) 824,261 743,474 10.9 9.0 Net Sales (CLP/HL) - - 0.0 0.0 54,253 54,401 (0.3) 4.4 Cost of sales 8,084 6,864 17.8 17.8 (378,922) (351,329) 7.9 5.8 % of net sales 46.0 47.3 Gross profit 6,957 5,899 17.9 17.9 445,339 392,145 13.6 11.8 % of net sales 54.0 52.7 MSD&A (7,632) (4,578) 66.7 66.7 (332,077) (283,290) 17.2 14.9 % of net sales 40.3 38.1 Other operating income/(expenses) 157 1,495 (89.5) (89.5) 1,284 2,448 (47.6) (52.3) EBIT (518) 2,815 N/A N/A 114,546 111,303 2.9 2.7 EBIT Margin (%) 13.9 15.0 EBITDA 6,547 8,709 (24.8) (24.8) 161,943 151,485 6.9 6.1 EBITDA Margin (%) 19.6 20.4 (1) Excludes bulk wine sales. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 18 of 19 PRESS RELEASE Exhibit 5 : Balance Sheet September 30 December 31 September 30 December 31 Total Change% 2013 2012 2013 2012 (CLP million) (US$ million) ASSETS Cash and cash equivalents 215.999 102.337 428 203 111,1 Other current assets 378.362 393.551 750 781 (3,9) Total current assets PP&E (net) 666.540 612.329 1.322 1.214 8,9 Other non current assets 215.200 218.231 427 433 (1,4) Total non current assets Total assets LIABILITIES Short term financial debt 126.989 54.874 252 109 131,4 Other liabilities 227.984 259.656 452 515 (12,2) Total current liabilities Long term financial debt 144.145 209.123 286 415 (31,1) Other liabilities 89.366 92.277 177 183 (3,2) Total non current liabilities Total Liabilities EQUITY Paid-in capital 382.942 231.020 760 458 65,8 Other reserves (57.627) (48.146) (114) (95) 0,0 Retained earnings 468.718 430.346 930 854 8,9 Net equity attributable to parent company shareholders Minority interest 93.584 97.299 186 193 (3,8) Total equity Total equity and liabilities OTHER FINANCIAL INFORMATION Total financial debt 271.134 263.997 538 524 2,7% Net Financial debt 55.135 161.660 109 321 -65,9% Liquidity ratio 1,67 1,58 Financial Debt / Capitalization 0,23 0,27 Net Financial debt / EBITDA 0,22 0,69 (1) Exchange rate as of September 30, 2013: US$1.00 CLP 504.2 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 19 of 19 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:November 6, 2013
